



Exhibit 10.3


MARKET STOCK UNIT AWARD AGREEMENT
GRANTED UNDER
BIOGEN INC. 2017 OMNIBUS EQUITY PLAN
1.
Grant of Market Stock Units

Pursuant to the Biogen Idec Inc. 2017 Omnibus Equity Plan (as it may be amended
from time to time, the “Plan”), Biogen Inc. (the “Company”) hereby grants to
you, an employee of the Company or one of its Affiliates (the “Participant”), on
each of the grant dates specified on your Fidelity stock plan account (the
“Grant Date”), the number of market stock units (the “Granted MSUs” or the
“Award”) specified on your Fidelity stock plan account, subject to the terms and
conditions of this award agreement (“Agreement”) and the Plan. No MSU shall be
paid unless vested in accordance with this Agreement. The Participant’s rights
to the Granted MSUs granted pursuant to this Agreement are subject to the
restrictions described in this Agreement and the Plan, in addition to such other
restrictions, if any, as may be imposed by law. All initially capitalized terms
used herein will have the meaning specified in the Plan, unless another meaning
is specified in this Agreement.
2.
Vesting

A.    The Participant shall have a non-forfeitable right to a portion of the
Award only upon the vesting dates specified on your Fidelity stock plan account,
except as otherwise provided herein or determined by the Committee in its sole
discretion. No portion of any Award shall become eligible to vest on the vesting
date unless the Participant is then, and since the Grant Date has continuously
been, employed by the Company or any Affiliate. If the Participant ceases to be
employed by the Company and its Affiliates for any reason, any then outstanding
and unvested portion of the Award shall be automatically and immediately
forfeited and terminated, except as otherwise provided in this Agreement and the
Plan.
B.    (i) The Award will become eligible to vest in in three equal installments
on each of the first, second and third anniversaries of the Grant Date (each a
“Vesting Date” and collectively, the “Vesting Period”).
(ii) On each Vesting Date, the number of MSUs that become eligible to vest on
such Vesting Date will vest based upon the change in the Company’s share price
between the Vesting Date and the Grant Date. The calculation of the number of
Granted MSUs that will vest is specified in the Long-Term Incentive Program
Overview for Executives for the year in which the Award is granted (“LTI
Overview”), which is also found on your Fidelity stock plan account. In the
event and to the extent that a number of the Granted MSUs then eligible to vest
do not vest on the applicable Vesting Date in accordance with this Agreement and
the LTI Overview, such Granted MSUs shall be immediately forfeited. In the event
that the threshold is not met based on the calculation described in the LTI
Overview, any Granted MSUs then eligible to vest shall not vest and shall be
immediately forfeited. In the event and to the extent that the target is
exceeded based on the calculation described in the LTI Overview, an additional
number of Granted MSUs will vest. In no event shall the number of Granted MSUs
that vest on the applicable Vesting Date exceed 200% of the Granted MSUs that
became eligible to vest on such Vesting Date.
C.    Except as otherwise provided in the Plan, upon termination of the
Participant’s employment with the Company and its Affiliates for any reason, any
portion of the Award that is not then vested will immediately terminate, except
as follows:
(1)    any portion of the Award held by the Participant immediately prior to the
Participant’s termination of employment on account of death or Disability will,
to the extent not vested previously, become eligible to vest as of the date of
such termination of employment, and such





--------------------------------------------------------------------------------





Granted MSUs then eligible to vest will vest in accordance with Section 2.B.(ii)
with the date of the termination of employment serving as the applicable Vesting
Date; and
(2)    any portion of the Award held by the Participant immediately prior to the
Participant’s Retirement, to the extent not vested previously, will remain
outstanding and will become eligible to vest over the remainder of the Vesting
Period as set forth in Section 2.B.(i) without regard to the service requirement
specified in Section 2.A., for fifty percent (50%) of the number of Granted MSUs
covered by such unvested portion and for an additional ten percent (10%) of the
number of Granted MSUs covered by such unvested portion for every full year of
employment by the Company and its Affiliates beyond ten (10) years, up to the
remaining amount of the unvested Granted MSUs, and such Granted MSUs that become
eligible to vest will vest in accordance with Section 2.B.(ii). For the
avoidance of doubt, Retirement means the Participant’s leaving the employment of
the Company and its Affiliates after reaching age 55 with ten (10) consecutive
years of service with the Company or its Affiliates, but not including pursuant
to any termination For Cause or any termination for insufficient performance, as
determined by the Company.
D.    Notwithstanding anything herein to the contrary, any portion of the Award
held by a Participant or a Participant’s permitted transferee immediately prior
to the cessation of the Participant’s employment For Cause shall terminate at
the commencement of business on the date of such termination.
3.
Delivery of Award

A.    With respect to a Participant who is not eligible for Retirement, within
30 days following the date on which a Granted MSU becomes vested, the Company
shall issue to the Participant, subject to applicable withholding as described
in Section 7 of this Agreement, one share of common stock of the Company
(“Common Stock”) in satisfaction of each vested MSU.
B.    With respect to a Participant who is or becomes eligible for Retirement at
any time during the Vesting Period, the Company shall issue to the Participant,
subject to applicable withholding as described in Section 7 of this Agreement,
one share of Common Stock in satisfaction of each vested MSU (determined in
accordance with Section 2 of this Agreement and Section 10 of the Plan) within
30 days of the earliest of (i) the date the Granted MSU otherwise would have
vested under Sections 2.B. and 2.C. of this Agreement or (ii) the date on which
a Covered Transaction that satisfies the definition of a “change in control
event” under Section 409A occurs.
C.    If you are a “specified employee” (as defined in Section 409A), you will
be paid on the earlier of (i) the date which is six months after you separate
from service (within the meaning of Section 409A) or (ii) the date of your death
or Disability. The preceding sentence will not apply to any payments that are
exempt from or are not subject to the requirements of Section 409A. For the
avoidance of doubt, if payments would be made under Section 3.B.(i) or Section
3.B.(ii) before the six month payment date on account of other than your
separation from service, such payment will be made under Section 3.B.(i) or
Section 3.B.(ii), as applicable.
4.
Cancellation and Rescission of Awards

The Committee may cancel, rescind, withhold or otherwise limit or restrict the
Award prior to payment at any time if the Participant is not in compliance with
all applicable provisions of this Agreement and the Plan, or if the Participant
engages in any Detrimental Activity.





--------------------------------------------------------------------------------





5.
No Voting, Dividend or Other Rights as a Stockholder

The Participant shall not have any rights as a stockholder with respect to any
shares of Common Stock to be issued under the Award until he or she becomes the
holder of such shares. Accordingly, the Award shall not be interpreted to bestow
upon the Participant any equity interest or ownership in the Company or any
Affiliate prior to the date on which the Company delivers to the Participant
shares of Common Stock. Furthermore, the Participant is not entitled to vote any
Common Stock by reason of the granting of the Award or to receive or be credited
with any dividends declared and payable on any share of Common Stock underlying
the Award prior to the payment date with respect to such share.
6.
Unfunded Status

The obligations of the Company and its Affiliates hereunder shall be contractual
only and all such payments shall be made from the general assets of the Company
and its Affiliates. The Participant shall rely solely on the unsecured promise
of the Company and nothing herein shall be construed to give the Participant or
any other person or persons any right, title, interest or claim in or to any
specific asset, fund, reserve, account or property of any kind whatsoever owned
by the Company or any Affiliate.
7.
Withholding

Awards will be subject to income tax withholding and reporting as required under
local law. If statutory withholding of taxes and/or social insurance is required
at the time of vesting, the Company will withhold from delivery to the
Participant a number of shares of Common Stock equal in value to the statutory
minimum amount required to be withheld. A similar amount of cash will be paid by
the Company on behalf of the Participant to the applicable tax authorities. The
number of shares to be withheld will be calculated using the closing sales price
of a share of Common Stock on the applicable Vesting Date. Shares (net of the
number withheld for the payment of withholding taxes, if applicable) will be
delivered to the Participant’s stock plan account upon vesting in accordance
with the Plan. The Company may, in its discretion, permit Participants to make
alternative arrangements for payment of any such taxes and/or social insurance.
In certain cases, local law may require that an award be subject to tax earlier
than the date of payment. If that occurs, the Company will notify the
Participant and will deduct the required tax amount from the Participant’s pay
in accordance with applicable law.
8.
Provisions of the Plan

The Award is subject to the provisions of the Plan, which are incorporated
herein by reference, and in the event of any inconsistency or conflict between
the provisions of this Agreement and the Plan, the provisions of the Plan shall
control. A copy of the Plan as in effect on the Grant Date has been made
available electronically to the Participant.
9.    No Right to Employment
The grant of the Award shall not constitute a contract of employment or confer
upon the Participant any right with respect to the continuance of his/her
employment by or other service with the Company or any Affiliate, nor shall it
or they be construed as affecting the rights of the Company (or any Affiliate)
to terminate the service of the Participant at any time or otherwise change the
terms of such service, including, without limitation, the right to promote,
demote or otherwise re-assign the Participant from one position to another
within the Company or any Affiliate.





--------------------------------------------------------------------------------





10.    Governing Law
The provisions of the Award and this Agreement shall be governed by and
interpreted in accordance with the laws of the State of Delaware.
IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer.
Biogen Inc.


By:    Michel Vounatsos    
Chief Executive Officer





